Title: To Thomas Jefferson from William Esenbeck, 13 January 1809
From: Esenbeck, William
To: Jefferson, Thomas


                  
                     To the President of the United 
                        States, Thomas Jefferson Esqr. 
                     City of WashingtonJan: the 13th 1809.
                  
                  The Petition of William O        most humbly sheweth: that your Orator asks nothing what is unreasonable, only what is justly in his claim due to him, from the U.S. for his extra services as Messenger to Albert Gallatin Esquire Secretary of the Treasury whom he thinks the most skillfull Financier in the World; but his ofspring and Son Albert Gallatin junior Esqr; can beat him, for the Gentleman his Father after all what was acquired & paid, only left 14,000000 in the the Treasury; but his Son a Youth 10, or eleven Years of Age, after only ½ an houers instruction will prove by way of Telegraph (with me the Inventor of a Language which is not known in the World) that three times that Sum might flow in the Treasury and all matters in an honble. way be setled in favor of the United States By a German Sportsman William Esenbeck in the way of Sport in different ways, that there would be no cause to complain by the Belligerent Powers; if your Orator who is now a mere Cypher in politics, but if he would be athorized by the Government to prove what he knows and is certain of it, may make a Figure at this present time; if this favor is granted. Your Orator will ever pray.
               